ACCEPTED
                                                                                                04-14-00085-CV
                                                                                      FOURTH COURT OF APPEALS
                                                                                           SAN ANTONIO, TEXAS
                                                                                            3/11/2015 4:16:00 PM
                                                                                                   KEITH HOTTLE
                                                                                                          CLERK




                                                                             FILED IN
                                                                     4th COURT OF APPEALS
                                                    300 Throckmorton Street
                                                                      SAN ANTONIO, 817.420.8200
                                                                                         TEXASOFFICE
                                                    Suite 1700                     817.420.8201 FAX
                                                                     03/11/2015 4:16:00 PM
                                                    Fort Worth, TX 76102           winstead.com
                                                                         KEITH E. HOTTLE
March 11, 2015                                                                  Clerk
                                                                       direct dial: 817.420.8223
                                                                       djohnson@winstead.com

                                                            Board Certified, Civil Appellate Law,
                                                 Civil Trial Law, and Personal Injury Trial Law
                                                             Texas Board of Legal Specialization

VIA ELECTRONIC FILING
Mr. Keith E. Hottle, Clerk
Fourth Court of Appeals
Cadena-Reeves Justice Center
300 Dolorosa, Suite 3200
San Antonio, Texas 78205-3037

      Re:   No. 04-14-00085-CV; Elizabeth Weyel v. James Hopson and
            American Bank of Texas, N.A. f/k/a State Bank & Trust of Seguin,
            Texas
Dear Mr. Hottle:

       The Appellant has filed a motion for rehearing and motion for en banc
rehearing. Please be advised that Appellee American Bank of Texas, N.A. waives
its right to file a response to the motions at this time. Pursuant to Texas Rule of
Civil Procedure 49.2, Appellee American Bank of Texas, N.A. requests that this
Court request a response from Appellee in the unlikely event that it decides to
grant the Motion for Rehearing or Motion for En Banc Rehearing.

      If you have any questions, please do not hesitate to contact me.

                                             Sincerely,

                                             WINSTEAD PC

                                             /s/ David F. Johnson
                                             David F. Johnson
                                             dfjohnson@winstead.com
Mr. Keith E. Hottle, Clerk
Fourth Court of Appeals
March 11, 2015
Page 2


cc:    Jaay D. Neal (via electronic filing)
       Ralph D. McBride (via electronic filing)